      Case 1:20-cv-03611-JGK Document 88 Filed 06/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
1199SEIU UNITED HEALTHCARE WORKERS
EAST,
                                                 20cv3611 (JGK)
                      Petitioner,
                                                 ORDER
          - against -

PSC COMMUNITY SERVICES et al.

                    Respondents.
────────────────────────────────────
ALVARO RAMIREZ GUZMAN et al.

                      Plaintiffs,
                                                  20cv3929 (JGK)
         - against –

THE FIRST CHINESE PRESBYTERIAN
COMMUNITY AFFAIRS HOME ATTENDANT
CORPORATION
                    Defendant.

EUGENIA BARAHONA ALVARADO

                      Plaintiff,
                                                  20cv3930 (JGK)
         - against –

ALLIANCE FOR HEALTH, INC.,

                    Defendant.
___________________________________

JOHN G. KOELTL, District Judge:

     All motions in the three related cases, including motions

to remand and motions to intervene, shall proceed on the

following schedule: Motions are due by June 25, 2020; responses

are due by July 10, 2020; replies are due by July 20, 2020. All
         Case 1:20-cv-03611-JGK Document 88 Filed 06/11/20 Page 2 of 2



moving parties should submit courtesy copies of their fully

briefed motion papers to the Courthouse by July 20, 2020.

SO ORDERED.

Dated:       New York, New York
             June 11, 2020           _____ /s/ John G. Koeltl
                                                John G. Koeltl
                                         United States District Judge
